SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of June 2011 CAMELOT INFORMATION SYSTEMS INC. Beijing Publishing House A6 North Third Ring Road Xicheng District, Beijing 100120 The People’s Republic of China Tel: +(86-10) 5810-0888 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-.) N/A This Form 6-K consists of: A press release on supplementary information regarding the first-quarter 2011 unaudited financial results of Camelot Information Systems Inc. (the “Registrant”), made by the Registrant on May 27, 2011;and A copy of the Registrant’s bank statement from Citibank, N.A. in San Francisco, California. Document 1 Company Contacts: Camelot Information Systems Inc. Mr. Gordon Lau, Chief Financial Officer Tel: +86 (10) 8201 9008 E-mail: investors@camelotchina.com Ms. Jojo Guo, Investor Relations Manager Tel: +1 (646) 371-6533 E-mail: investors@camelotchina.com Investor Relations Contacts: CCG Investor Relations Mr. Crocker Coulson, President Tel: +1 (646) 213-1915 E-mail: crocker.coulson@ccgir.com Mr. John Harmon, CFA, Sr. Account Manager Tel: +86 (10) 6561 6886 x807 (Beijing) E-mail: john.harmon@ccgir.com For Immediate Release: Camelot Information Systems Inc. Provides Supplementary Information on First-Quarter Cash Flow and Cash Balances BEIJING, May 27, 2011 Camelot Information Systems Inc. (“Camelot” or the “Company”) (NYSE: CIS), a leading domestic provider of enterprise application services and financial industry information technology (“IT”) services in China, today provided supplementary information regarding the Company’s first-quarter financial statements, including unaudited cash-flow statements for the first quarters of 2011 and 2010.The company also provided an unaudited list that identifies the cash balance and location of each of its bank accounts. The large number of accounts and the relatively low balances in China and Taiwan reflects the practice of some commercial banks requiring Camelot, as their IT service provider, to maintain accounts with them in order to demonstrate our commitment to the business relationship and facilitate the payment of invoices. In addition, on a Form 6-K filed with the Securities and Exchange Commission, Camelot has provided a copy of its bank statement from Citibank, N.A. in San Francisco, California (with the account numbers obscured for security reasons), which accounts for $86.7 million of the total of $118.9 million in cash and equivalents as of March 31, 2010. “In an environment where the credibility of financial statements of Chinese companies is being questioned, we are taking the opportunity to demonstrate Camelot’s commitment to transparency and financial integrity by providing investors with additional financial disclosures,” said Mr. Simon Ma, Camelot’s Chairman and CEO.“With the vast majority of our cash held in accounts at major financial institutions located in the United States and Greater China, investors can have confidence in the strength of our balance sheet and our ability to take advantage of the substantial growth opportunities in our sector.It is our intention to provide a cash flow statement as part of future quarterly financial reports, as we position Camelot as a leader in financial transparency and sound corporate governance.” ABOUT CAMELOT INFORMATION SYSTEMS INC. Camelot is a leading domestic provider of enterprise application services and financial industry information technology (“IT”) services in China, focusing on the high end of the IT value chain. The Company is the largest domestic provider of SAP-based Enterprise Resource Planning services in China as measured by 2009 revenue and by number of SAP consultants as of December 31, 2009. Camelot also operates in other areas of the Asia Pacific region, including Taiwan and Japan. The Company provides services to a wide range of industries, including financial services, resources and energy, manufacturing and automobile, technology, as well as telecommunication, media and education.For more information about Camelot Information Systems Inc., please visit www.camelotchina.com. SAFE HARBOR This press release contains statements that may constitute "forward-looking" statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and as defined in the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements involve a number of risks and uncertainties that could cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. A number of factors could cause actual results to differ materially from those contained in any forward-looking statement. Further information regarding these risks is included in Camelot's filings with the U.S. Securities and Exchange Commission, including its registration statement on Form F-1, as amended from time to time. Camelot does not undertake any obligation to update any forward-looking statement as a result of new information, future events or otherwise, except as required under applicable law. – financial tables follow – CAMELOT INFORMATION SYSTEMS INC. Condensed Consolidated Statements of Cash Flows (Unaudited) (US Dollars in thousands) Three-Month Periods Ended March 31, Cash flow from operating activities: Net income Adjustments to reconcile net income to net cash provided by(used in) operating activities: Depreciation of property and equipment Amortization of intangible assets Deferred income taxes Share-based compensation Provision of bad debts - 15 Gains on disposal of property and equipment 9 Change in fair value of contingent consideration for acquisition Changes in operating assets and liabilities: Accounts receivable Other assets Accounts payable Other liabilities Net cash provided (used in) by operating activities Cash flows from investing activities: Term deposits Restricted cash Proceeds from disposal of property and equipment 13 Purchase of property and equipment 16 Purchase of intangible assets and other assets - Repayment of loan to unrelated parties - 29 Purchase of businesses, net of cash acquired Net cash provided (used in) by investing activities Cash flows from financing activities: Proceeds from bank borrowing Repayment of bank borrowing Payment of deferred consideration for acquisition of Yinfeng - Payment of professional fee related to initial public offering Others - Net cash provided by (used in) financing activities Effect of foreign exchange rate changes 23 Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year CAMELOT INFORMATION SYSTEMS INC. Cash and Cash Equivalents List (Unaudited) (US Dollars in thousands) March 31, December 31, Bank Accounts in the United States Citibank, N.A, San Francisco, California Citibank, N.A, San Francisco, California Bank Accounts in China Agricultural Bank of China, Beijing Bank of Beijing, Beijing Bank of China, Beijing Bank of China, Kunshan 23 Bank of Communications, Kunshan 9 9 Bank of Communications, Shanghai Bank of Nanjing, Nanjing 23 20 Beijing Rural Commercial Bank, Beijing 68 15 China Bohai Bank, Tianjin 17 16 China Citic Bank, Dalian China Construction Bank, Beijing China Construction Bank, Dalian China Construction Bank, Kunshan 1 - China Construction Bank, Shanghai - China Construction Bank, Xiamen 54 31 China Guangfa Bank, Guangzhou 4 2 China Merchants Bank, Beijing 41 China Merchants Bank, Shanghai 85 69 China Minsheng Banking Corp.,Beijing China Minsheng Banking Corp.,Dalian Huaxia Bank, Beijing Huaxia Bank, Nanjing Kunshan Rural Commercial Bank, Kunshan 1 Shanghai Pudong Development Bank, Beijing Shanghai Pudong Development Bank, Hangzhou 1 6 Shanghai Pudong Development Bank, Jiaxing Shanghai Pudong Development Bank, Shanghai The Industrial and Commercial Bank of China, Beijing The Industrial and Commercial Bank of China, Kunshan The Industrial and Commercial Bank of China, Shanghai The Industrial and Commercial Bank of China, Xi'an 8 - The Industrial and Commercial Bank of China, Zhuhai CAMELOT INFORMATION SYSTEMS INC. Cash and Cash Equivalents List (Unaudited) (US Dollars in thousands) March 31, December 31, Bank Accounts in Taiwan Bank of Panhsin 1 31 Bank of Taiwan 14 39 Bank SinoPac 4 18 Cathay United Bank Chang Hwa Bank 4 5 China trust Commercial Bank Citi Bank Taiwan 1 1 Cosmos Bank - 64 E.SUN Commercial Bank 90 82 Entie Commercial Bank - 5 First Commercial Bank 22 20 Hua Nan Bank 32 Jih Sun International Bank Limited 29 14 Mega International Commercial Bank 5 24 Shin Kong Bank Ta Chong Bank - Taichung Commercial Bank 2 20 Taipei Fubon Bank 23 53 Taishin Bank 56 79 Taiwan Cooperative Bank 29 37 The Land Bank of Taiwan 79 Yuanta Commercial Bank 14 Bank Accounts in Hong Kong Standard Chartered Bank (Hong Kong) Limited 42 The Hong Kong and Shanghai Banking Corporation 17 2 59 Bank Accounts in Japan Bank of Tokyo-Mitsubishi UFJ, Tokyo Mizuho Corporate Bank, Ltd., Tokyo Cash on hand 87 Total Notes: 1. Amounts not held in U.S. dollars have been translated using the relevant exchange rates as of March 31, 2011. 2. Amounts not held in U.S. dollars have been translated using the relevant exchange rates as of December 31, 2011. ### Document 2 CitiBusiness® 7936R1/04FO13/0 Citibank, N.A. 387 P.O. Box 26892 San Francisco, CA 94126-6892 CITIBANK N.A. Account Statement Period CAMELOT INFORMATION SYSTEMS INC. Mar. 1 - Mar. 31, 2011 10TH FLR NORTH THIRD RING ROAD Relationship Manager JIA 6, XICHENG DISTRICT
